           Case 2:20-cv-00890-APG-BNW Document 8 Filed 08/13/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRETT SEARS,                                            Case No.: 2:20-cv-00890-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 7]
 6 STEPHEN SISOLAK,

 7          Defendant

 8         On July 21, 2020, Magistrate Judge Weksler recommended that this case be dismissed

 9 without prejudice because plaintiff Brett Sears did not pay the filing fee as ordered. ECF Nos. 6,

10 7. Sears did not file an objection and he did not pay the filing fee. Thus, I am not obligated to

11 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

17 (EF No. 7) is accepted and plaintiff Brett Sears’ complaint (ECF No. 1-1) is DISMISSED

18 without prejudice. The clerk of court is instructed to close this case.

19         DATED this 13th day of August, 2020.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
